Decree affirmed with costs of appeal to be awarded in the discretion of the Probate Judge. The testatrix who, at the time of the execution of her will, owned forty shares of American Telephone and Telegraph Company stock, bequeathed them all, by definite unequal numbers of shares in eight bequests, among three generations of nephews and nieces and a church. A residuary clause established an educational trust for two great grandnephews. After the execution of the will she acquired four additional shares of telephone stock. By a codicil, which confirmed all provisions of the will, she directed that all taxes on any specific legacy be paid from the residue. As the result of a three to one split in the telephone stock, she held 132 shares at her death. On a petition for instructions, the judge, applying the principles stated in Igoe v. Darby, 343 Mass. 145, correctly concluded that the testatrix intended to dispose of all of her telephone stock and further, intended to bequeath specifically the forty shares. It follows that the additional shares resulting from the split of the specifically bequeathed forty shares belong to the specific legatees. Compare McGuinness v. Bates, 345 Mass. 632.